DETAILED ACTION
Status of Claims
This action is in reply to the application and preliminary amendments filed on 5 June 2020.  This communication is the first action on merits. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 13, and 15-17 have been amended.
Claims 20 and 22 are cancelled.
Claims 1-2, 4, 8-12, 14, and 18-19 are original / previously presented.
Claims 1-19 and 21 are currently pending and have been examined.

Priority
This application 16/893,622 filed on 5 June 2020 is a continuation of PCT/CN2018/088341 filed on 25 May 2018, which claims priority from China application 201711268624.1 filed on 5 December 2017.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4 September 2020, 29 October 2020, and 8 July 2021 have been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10:
Claim 9 recites the limitation "the test threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim, and its dependent claim 10.  For the purpose of examination, the Office will interpret this as introducing a newly introduced ‘test threshold’.
Claim 19:
Claim 19 recites the limitation "the test threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Office will interpret this as introducing a newly introduced ‘test threshold’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-16, and 21:
Claims 1-6, 11-16, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-6 recite a system, claims 11-16 recite a method; and claim 21 recites a non-transitory computer readable storage medium. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-6, 11-16, and 21 recite an abstract idea. Independent claims 1 / 11 / 21 recite a potential service order initiated by a target requester; determining an ETA for the potential service order by inputting the first information and the second information into a model of ETA; and the ETA of the potential service order for display. The claims as a whole recite methods of organizing human activities; and also recite mental processes and mathematical concepts.
First, the limitations of a potential service order initiated by a target requester terminal; determining an ETA for the potential service order by inputting the first information and the second information into a trained neural network model of ETA; and …the target requester terminal, the ETA of the potential service order for display are methods of organizing human activities.  For instance, the claims are similar to a potential customer indicating that they are interested in a service and the service provider responding to the customer with an estimated time of arrival. Other than reciting generic computer components / elements, such as non-transitory computer-readable storage medium, processor, computing device, communication platform, terminal, trained neural network nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial interactions, marketing or sales activities or behaviors, managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitation of determining an ETA for the potential service order by inputting the first information and the second information into a trained neural network model of ETA as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a non-transitory computer-readable storage medium, processor, computing device, trained neural network nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses the user manually evaluating first and second information to judge the ETA. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the determining an ETA for the potential service order by inputting the first information and the second information into a trained neural network model of ETA limitation recite a mathematical formula or calculation that is used to calculate an estimated time of arrival.  Note that in this claim, the determining step is determined to recite a mathematical concept because the claim is present as a high level mathematical relationship between the inputs (first and second information) and outputs (ETA). If a claim limitation, under its broadest reasonable interpretation, covers mathematical a concept (e.g. mathematical relationships) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. claim 1: non-transitory computer-readable storage medium, processor, terminal, trained neural network; claim 11: computing device, processor, computer-readable storage medium, communication platform, terminal, trained neural network;  claim 21: non-transitory computer-readable storage medium, processor, terminal, trained neural network) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 11, and 21 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. non-transitory computer-readable storage medium, processor, computing device, communication platform, terminal, trained neural network) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the model as a trained neural network model in the determining limitation does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine learning), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Note that there are no particular, technical steps regarding how the neural network model performs this determination with the inputs, or how the neural network model is trained such that this high-level additional element only generally links determining the ETA to a technology or field of use. Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of obtaining and its steps of obtaining first information related to a potential service order initiated by a target requester terminal, the first information including a start location of the potential service order; obtain second information related to one or more candidate service providers within a threshold distance from the start location, at least part of the second information indicating a possibility for each of the one or more candidate service providers becoming a target service provider of the potential service order are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the target requester terminal (generic computer) is only being used as a tool in the obtaining, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding obtaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting, and its limitation of transmitting, to the target requester terminal, the ETA of the potential service order for display are recited at a high level of generality (i.e. a general means of transmitting the determined ETA), and amounts to mere transmitting / outputting of data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the terminal (generic computer) is only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (terminal), adding high-level extra-solution and/or post-solution activities (data gathering, transmitting data), and applying a technology or field of use at a high level (machine learning). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using non-transitory computer-readable storage medium, processor, computing device, communication platform, terminal, trained neural network to perform initiating, determining, displaying amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the model as a trained neural network model does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. machine learning). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Note that there are no particular, technical steps regarding how the neural network model performs the determination with the inputs, or how the neural network model is trained such that this high-level additional element only generally links determining the ETA to a technology or field of use. See the Applicant’s specification ¶[0039], ¶[0057], ¶[0060], ¶[0093] describing the additional element of using a trained neural network in the determining at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more. Hence, this feature as claimed does not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the obtaining are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. terminal) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. a general means of transmitting the determined ETA), and amounts to mere transmitting / outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. terminal) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (e.g. machine learning), and using general computer components in extra-solution capacities such as data gathering and transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to give a customer an estimated time of arrival for a service), that is tangentially associated with a technology element (e.g. computers, machine learning), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 11, 21, and further considering the addition of dependent claims 2-6, and 12-16. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 12: The limitations determining the one or more candidate service providers within the threshold distance from the start location; determining one or more potential requester terminals within the threshold distance from the start location; pre-allocating the one or more candidate service providers to the one or more potential requester terminals and the target requester terminal; and determining, based on the pre-allocation result, the possibility for each of the one or more candidate service providers becoming the target service provider of the potential service order are further directed to methods of organizing human activities (commercial interactions, marketing or sales activities, managing personal behavior or interactions between people, following rules or instructions) / mental processes (evaluation, judgment) as described in the independent claim. The recitation of the processor (claim 2) and terminal are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea with generic computers.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 3 and 13: The limitation of determining the ETA for the potential service order by inputting the first information, the second information, and the demand information into the trained neural network model of ETA is further directed to a method of organizing human activity (commercial interaction, marketing or sales activity, managing personal behavior or interactions between people, following rules or instructions) / mathematical concept (mathematical relationships) / mental process (evaluation, judgment) as described in the independent claim. The recitation of the trained neural network is a computer element recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer, and generally linking the use of the judicial exception to a particular technological environment or field of use (machine learning). Note that there are no technical or particular steps regarding how the trained neural network model determines the ETA using the claimed inputs.. See the Applicant’s specification ¶[0039], ¶[0057], ¶[0060], ¶[0093] describing the additional element of using a trained neural network in the determining at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Next, the limitation of obtaining demand information related to one or more potential requester terminals within the threshold distance from the start location is an additional element, recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity that is not a practical application or significantly more. The use of the computer (i.e. processor in claim 3) merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept. Furthermore, these obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, using the Internet to gather data (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 4 and 14: The demand information limitations of claims 4 and 14 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the parent and independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5 and 15: The first information limitations of claims 5 and 15 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the parent and independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 6 and 16: The second information limitations of claims 5 and 15 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the parent and independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 11, 21, and the dependent claims 2-6, 12-16 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-6, 11-16, and 21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9, 11, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,813,510 B1 to Nickels et al. in view of US patent application publication 2018/0115598 A1 to Shariat et al.
Claim 1:
	Nickels, as shown, teaches the following:
A system for determining an estimated time of arrival (ETA) for Online to Offline (O2O) services, comprising: 
at least one non-transitory computer-readable storage medium including a set of instructions (Nickels col 4 ln 17-36, claim 15 details instructions executed by a processor on a non-transitory computer-readable medium); 
at least one processor in communication with the at least one non-transitory computer-readable storage medium (Nickels col 4 ln 17-36 details instructions executed by a processor on a computer-readable medium), wherein when executing the instructions, the at least one processor is directed to cause the system to: 
obtain first information related to a potential service order initiated by a target requester terminal, the first information including a start location of the potential service order (Nickels col 1 ln 49-65, col 3 ln 21-37, col 5 ln 41-53, claim 6 details receiving an indication that a device user (service requestor) is likely to request service as a rider through the service application for the starting location as either the current location of their device or a specified location on a user interface); 
obtain second information related to one or more candidate service providers within a threshold distance from the start location, at least part of the second information indicating a possibility for each of the one or more candidate service providers becoming a target service provider of the potential service order (Nickels col 1 ln 66 through col 2 ln 26, col 3 ln 21-37, col 7 ln 18-42, claim 1 details receiving locations of service providers available and within a radius / geofence around the service location that are identified as possible matches);
With respect to the following:
determine an ETA for the potential service order by inputting the first information and the second information into a trained neural network model of ETA; 
Nickels, as shown in col 3 ln 21-37, col 8 ln 49-63 details determining an ETA for the potential service order using the device location / pickup location information, and the available and willing service provider locations and distance information, but does not explicitly state that a trained neural network model of ETA is used to determine the ETA.  However, Shariat teaches this remaining limitation using request information and input data including location information of the providers and riders, distance, and rider availability in trained machine learned models including artificial neural networks to predict ETA (Shariat ¶[0015], ¶[0017], ¶[0046], ¶[0054]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining an ETA for the service order by inputting the first information and the second information into a trained neural network model of ETA as taught by Shariat with the teachings of Nickels, with the motivation to “generate such predictions very quickly” and “to predict an estimated time of arrival (ETA) for a rider immediately after a trip is requested” (Shariat ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining an ETA for the service order by inputting the first information and the second information into a trained neural network model of ETA as taught by Shariat in the system of Nickels, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Nickels (in view of Shariat) also teaches the following:
transmit, to the target requester terminal, the ETA of the potential service order for display (Nickels Fig 3-4C, col 3 ln 21-37, col 7 ln 18-42 details sending the ETA to the service requestor device).
Claim 5:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 1.  Nickels also teaches the following:
wherein the first information further comprises at least one of time information, location information, weather information, traffic information, policy information, news information, or user information related to the potential service order (Nickels col 3 ln 21-37, col 6 ln 7-23, col 7 ln 1-17, col 9 ln 1-24 details obtaining the location information of the requestor, profile information of the requestor including user preferences / routine routes and requests / service requestor liquidity for a given area, and traffic data around the service location).
Claim 6:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 1.  Nickels also teaches the following:
wherein the second information further comprises at least one of vehicle information, capacity information, price information, service information, location information, or performance information related to the one or more candidate service providers (Nickels col 3 ln 21-37, col 5 ln 7-40, col 6 ln 7-23, col 7 ln 1-17, col 9 ln 1-24 details obtaining the location information of the providers, service provider liquidity for a given area, service provider vehicle type (e.g. van / autonomous self-driving / luxury / professional / certified), and earnings data, i.e. price information).
Claim 7:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 1.  Shariat also teaches the following:
wherein the trained neural network model of ETA is generated according to a training process (Shariat ¶[0046-52] details training the machine learning models to determine the ETA), the training process comprising: 
for each of a plurality of sample potential service orders, obtaining third information related to the sample potential service order, the third information including a sample start location of the sample potential service order (Shariat ¶[0025], ¶[0043], ¶[0046-48] details training data includes conditions associated with completed trip requests including cities, states, neighborhoods (i.e. start locations)); 
for each of the plurality of sample potential service orders, obtaining fourth information related to one or more sample candidate service providers within a sample threshold distance from the corresponding sample start location, at least part of the fourth information indicating a sample possibility for each of the one or more sample candidate service providers becoming a sample target service provider of the sample potential service order (Shariat ¶[0043], ¶[0046-48] details training data includes completed trip requests including service provider arrivals, times of events and travel information for the specified region, noting that the training data includes completed trip requests where the service provider does become (i.e. an indicated possibility) the target service provider); 
obtaining a preliminary neural network model (Shariat ¶[0051-52], ¶[0054] details sequentially constructing machine-learned models, starting with a root condition model); and 
generating the trained neural network model of ETA by training the preliminary neural network model using the third information and the fourth information of the plurality of sample potential service orders (Shariat ¶[0051-52], ¶[0054-55] details constructing a set of machine learned models for each condition using the training data, and sequentially in increasing levels of specificity constructing machine-learning models).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the trained neural network model of ETA is generated according to a training process, the training process comprising: for each of a plurality of sample potential service orders, obtaining third information related to the sample potential service order, the third information including a sample start location of the sample potential service order; for each of the plurality of sample potential service orders, obtaining fourth information related to one or more sample candidate service providers within a sample threshold distance from the corresponding sample start location, at least part of the fourth information indicating a sample possibility for each of the one or more sample candidate service providers becoming a sample target service provider of the sample potential service order; obtaining a preliminary neural network model; and generating the trained neural network model of ETA by training the preliminary neural network model using the third information and the fourth information of the plurality of sample potential service orders as taught by Shariat in the system of Nickels (in view of Shariat), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 7.  Shariat also teaches the following:
wherein the determining the trained neural network model of ETA further comprises: 
(1) training the preliminary neural network model by the third information and the fourth information corresponding to a first portion of the plurality of sample potential service orders (Shariat ¶[0046], ¶[0049], ¶[0052-54] details training the neural network model with a subset of the training data); 
(2) testing the trained preliminary neural network model with the third information and the fourth information corresponding to a second portion of the plurality of sample potential service orders by determining a test parameter (Shariat ¶[0049], ¶[0055] details dividing the training data into a training set and test set, and then testing the set associated with the test data to determine prediction accuracy); and 
repeating steps (1)-(2) upon a determination that the test parameter is more than or equal to the test threshold, or designating the trained preliminary neural network model as the trained neural network model of ETA upon a determination that the test parameter is less than the test threshold (Shariat ¶[0050], ¶[0056] details repeating the evaluation of each model and selecting the model having the highest prediction accuracy (i.e. more than the next highest test threshold)).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include (1) training the preliminary neural network model by the third information and the fourth information corresponding to a first portion of the plurality of sample potential service orders; (2) testing the trained preliminary neural network model with the third information and the fourth information corresponding to a second portion of the plurality of sample potential service orders by determining a test parameter; and repeating steps (1)-(2) upon a determination that the test parameter is more than or equal to the test threshold, or designating the trained preliminary neural network model as the trained neural network model of ETA upon a determination that the test parameter is less than the test threshold as taught by Shariat in the system of Nickels (in view of Shariat), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
Claim 11 recites substantially similar limitations as claim 1 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 15:
Claim 15 recites substantially similar limitations as claim 5 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 16:
Claim 16 recites substantially similar limitations as claim 6 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 17:
Claim 17 recites substantially similar limitations as claim 7 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 19:
Claim 19 recites substantially similar limitations as claim 9 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 9.
Claim 21:
Claim 21 recites substantially similar limitations as claim 1 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 1.

Claims 2-4, 8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,813,510 B1 to Nickels et al. in view of US patent application publication 2018/0115598 A1 to Shariat et al., as applied to claims 1, 7, 11, and 17 above, and further in view of US patent application publication 2018/0121847 A1 to Zhao et al.
Claim 2:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 1.  Nickels also teaches the following:
wherein to obtain the second information related to the one or more candidate service providers, the at least one processor is further directed to cause the system to: 
determine the one or more candidate service providers within the threshold distance from the start location (Nickels col 2 ln 1-16, col 6 ln 7-23 details identifying providers that are within a radius / geofence of the pickup location);
With respect to the following: 
determine one or more potential requester terminals within the threshold distance from the start location; 
Nickels, as shown in col 5 ln 41-53, col 6 ln 51-67 details the potential requestor terminal may specify a start location which may also be the current location of the requester, but does not explicitly state determining the potential requester terminal is within the threshold distance of the start location.  However, Zhao teaches this limitation, identifying potential requesting devices that have activated an application within the geographical area of the airport, where they will potentially be picked up (Zhao ¶[0043], ¶[0063-64], ¶[0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine one or more potential requester terminals within the threshold distance from the start location as taught by Zhao with the teachings of Nickels in view of Shariat, with the motivation to “promote efficiency in such areas” including airports where there are restrictions on drivers, and better “efficiently pair passengers and drivers” (Zhao ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining one or more potential requester terminals within the threshold distance from the start location as taught by Zhao in the system of Nickels in view of Shariat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Nickels (in view of Shariat in view of Zhao, applying that potential requestor terminals also open the application, per Zhao above) also teaches the following:
pre-allocate the one or more candidate service providers to the one or more potential requester terminals and the target requester terminal (Nickels Fig 3, col 7 ln 62 through col 8 ln 23 details ghost selecting the likely candidate service provider to each device that has opened the service application (i.e. target requestor terminal per Nickels, potential requester terminals per Zhao) before that respective device has submitted a request, i.e. pre-allocation); and 
determine, based on the pre-allocation result, the possibility for each of the one or more candidate service providers becoming the target service provider of the potential service order (Nickels col 8 ln 24-48 details determining whether the likely service provider that was ghost selected (pre-allocated) will become the actual service provider with the acceptance / decline and then updating the service requester application if needed).
Claim 3:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein to determine the ETA for the potential service order, the at least one processor is further directed to cause the system to: 
obtain demand information related to one or more potential requester terminals within the threshold distance from the start location; and 
Nickels, as shown in col 7 ln 1-17, col 7 ln 43-50 details determining the ETA for the potential service order, and obtaining historical service requestor (demand) and service provider (supply) liquidity data for a given area and using this information to determine the ETA, but does not explicitly state obtaining demand information related to potential requestor terminals within the threshold distance from the start location. However, Zhao teaches this limitation, predicting the demand for rides by identifying potential requesting devices that have activated an application within the geographical area of the airport, where they will potentially be picked up (Zhao Fig 8, ¶[0043], ¶[0063-64], ¶[0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to obtain demand information related to one or more potential requester terminals within the threshold distance from the start location as taught by Zhao with the teachings of Nickels in view of Shariat, with the motivation to “promote efficiency in such areas” including airports where there are restrictions on drivers, and better “efficiently pair passengers and drivers” (Zhao ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include obtaining demand information related to one or more potential requester terminals within the threshold distance from the start location as taught by Zhao in the system of Nickels in view of Shariat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Shariat (of Nickels in view of Shariat in view of Zhao, applying that the demand information is related to one or more potential requester terminals within the threshold distance from the start location, as per Zhao above), also teaches the following:
determine the ETA for the potential service order by inputting the first information, the second information, and the demand information into the trained neural network model of ETA (Shariat ¶[0015-17], ¶[0025], ¶[0030], ¶[0046], ¶[0054] details using request information and input data including location information of the providers and riders, distance, and information associated with the day of the week / time of day (i.e. demand information) in trained machine learned models including artificial neural networks to predict ETA).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine the ETA for the potential service order by inputting the first information, the second information, and demand information (i.e. demand information related to potential requester terminals within threshold distance from start location, per Zhao) into the trained neural network model of ETA as taught by Shariat with the teachings of Nickels (in view of Shariat in view of Zhao), with the motivation to “generate such predictions very quickly” and “to predict an estimated time of arrival (ETA) for a rider immediately after a trip is requested” (Shariat ¶[0002]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determine the ETA for the potential service order by inputting the first information, the second information, and demand information (i.e. demand information related to potential requester terminals within threshold distance from start location, per Zhao) into the trained neural network model of ETA as taught by Shariat in the system of Nickels (in view of Shariat in view of Zhao), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Nickels in view of Shariat in view of Zhao, as shown above, teach the limitations of claim 3.  Zhao also teaches the following:
wherein the demand information comprises at least one of time information, location information, service order information, or user information related to the one or more potential requester terminals (Zhao Fig 8, ¶[0043], ¶[0063-64], ¶[0066], claim 4 details predicting demand for rides by identifying potential requesting devices that have activated an application within the geographical area of the airport during a recent time, calendars indicating flights to a particular airport, and user profiles corresponding to passenger devices).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the demand information comprises at least one of time information, location information, or user information related to the one or more potential requester terminals as taught by Zhao in the system of Nickels in view of Shariat (in view of Zhao), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 7.  With respect to the following:
for each of the plurality of sample potential service orders, obtaining sample demand information related to one or more sample potential requester terminals within the threshold distance from the corresponding sample start location; and
Nickels, as shown in col 7 ln 1-17, col 7 ln 43-50 details obtaining historical service requestor (demand) and service provider (supply) liquidity data for a given area and using this information to determine the ETA, but does not explicitly state obtaining sample demand information related to potential requestor terminals within the threshold distance from the start location. However, Zhao teaches this limitation, predicting the demand for rides by identifying potential requesting devices that have activated an application within the geographical area of the airport, where they will potentially be picked up (Zhao Fig 8, ¶[0043], ¶[0063-64], ¶[0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to obtain sample demand information related to one or more potential requester terminals within the threshold distance from the start location as taught by Zhao with the teachings of Nickels in view of Shariat, with the motivation to “promote efficiency in such areas” including airports where there are restrictions on drivers, and better “efficiently pair passengers and drivers” (Zhao ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include obtaining sample demand information related to one or more potential requester terminals within the threshold distance from the start location as taught by Zhao in the system of Nickels in view of Shariat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Shariat (of Nickels in view of Shariat in view of Zhao, applying that the sample demand information is related to one or more potential requester terminals within the threshold distance from the start location, as per Zhao above),
determining the trained neural network model of ETA by training the preliminary neural network model using the third information, the fourth information, and the sample demand information of each of the plurality of sample potential service orders (Shariat ¶[0025], ¶[0030], ¶[0046-51], ¶[0054] details training the neural network model with historic completed trip data for different conditions including the day of the week and time of day, and generating models for predicting demands for predicting demands for trip requests at various times during the day and week)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine the trained neural network model of ETA by training the preliminary neural network model using the third information, the fourth information, and the sample demand information (i.e. demand information related to potential requester terminals within threshold distance from start location, per Zhao)  of each of the plurality of sample potential service orders as taught by Shariat with the teachings of Nickels (in view of Shariat in view of Zhao), with the motivation to “generate such predictions very quickly” and “to predict an estimated time of arrival (ETA) for a rider immediately after a trip is requested” (Shariat ¶[0002]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining the trained neural network model of ETA by training the preliminary neural network model using the third information, the fourth information, and the sample demand information of each of the plurality of sample potential service orders as taught by Shariat in the system of Nickels (in view of Shariat in view of Zhao), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
Claim 12 recites substantially similar limitations as claim 2 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 13:
Claim 13 recites substantially similar limitations as claim 3 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 14:
Claim 14 recites substantially similar limitations as claim 4 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 18:
Claim 18 recites substantially similar limitations as claim 8 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 9,813,510 B1 to Nickels et al. in view of US patent application publication 2018/0115598 A1 to Shariat et al., as applied to claim 9 above, and further in view of US patent application publication 2018/0174275 A1 to Bourdev et al. (with support in US provisional patent application 62/434,600 filed on 15 December 2016).
Claim 10:
	Nickels in view of Shariat, as shown above, teach the limitations of claim 9.  Shariat also teaches the following:
wherein the training the preliminary neural network model by the third information and the fourth information corresponding to the first portion of the plurality of sample potential service orders comprises: 
for each of the first portion of the plurality of sample potential service orders, obtaining an actual time of arrival (ATA) of the sample potential service order (Shariat ¶[0046], ¶[0055] details obtaining actual output variables for instances in the test set regarding time of arrival); 
for each of the first portion of the plurality of sample potential service orders, determining a predicted ETA by inputting the third information and the fourth information of the sample potential service order into the preliminary neural network model (Shariat ¶[0046], ¶[0054-55] details comparing the predicted output variables with the actual output variables for instances in the test set regarding time of arrival, and the model is a neural network); 
determining a loss function based on the predicted ETAs and the ATAs of the first portion of sample potential service orders (Shariat ¶[0046], ¶[0055] details determining the prediction accuracy between the actual output variables and the predicted output variables and their difference, i.e. loss);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the training the preliminary neural network model by the third information and the fourth information corresponding to the first portion of the plurality of sample potential service orders comprises: for each of the first portion of the plurality of sample potential service orders, obtaining an actual time of arrival (ATA) of the sample potential service order for each of the first portion of the plurality of sample potential service orders, determining a predicted ETA by inputting the third information and the fourth information of the sample potential service order into the preliminary neural network; and determining a loss function based on the predicted ETAs and the ATAs of the first portion of sample potential service orders as taught by Shariat in the system of Nickels (in view of Shariat), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
determining whether the loss function is less than a training threshold; and 
designating the preliminary neural network model as the trained preliminary neural network model upon a determination that the loss function is less than the training threshold, or updating the preliminary neural network model in response to a determination that the loss function is not less than the training threshold.
Shariat (of Nickels in view of Shariat) as shown in ¶[0051-52], ¶[0054-55] details an initial root condition model in a hierarchy of neural network models (i.e. preliminary neural network), and sequentially constructing machine-learning models; determining a loss function regarding the training set in a model and its prediction accuracy, and designating the machine learned model based on minimized loss between the predicted and actual output, but does not explicitly state determining whether the loss function is less than a training threshold, and designating the previous model as the trained preliminary neural network model upon determination that the loss function is less than the training threshold, or updating the previous model in response to a determination that the loss function is not less than the training threshold. However, Bourdev teaches these limitations to train neural network models until the loss function satisfies a predetermined criteria, such as when the function is below a threshold, at which time the training process is stopped (Bourdev ¶[0008], ¶[0064-66]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining whether the loss function is less than a training threshold; and designating the preliminary neural network model as the trained preliminary neural network model upon a determination that the loss function is less than the training threshold, or updating the preliminary neural network model in response to a determination that the loss function is not less than the training threshold as taught by Bourdev in the system of Nickels in view of Shariat, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628